i)

un

aD

 

Case 3:19-cv-02247-WHA Document 48 Filed 07/30/19 Page 1 of 4

Paul J. Sayre — Pro Se

11816 Inwood Rd #1083 FILER

Dallas, TX. 75244 YUL 39 mu
cSleRK BAN y 7 We
646-820-6044 RTH Dye’. Dig; sCONNG
RICT of : COUR
iA

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

Paul J. Sayre, D.B.A. Rdevice CASE NO.: 3:19-CY-02247-WHA
Plaintiff DOCUMENT TITLE:

Vs. MOTION TO STAY THE CASE

Sagulsaliie MANAGEMENT CONFERENCE
Defendant

 

 

This document is a Motion To Stay The Case Management Conference in the

Honorable Court in the United States District Court of the Northern District of California.
Motion To Stay The Case Management Conference:

1. The Plaintiff motions the Honorable Court to stay the Case Management Conference until
after a decision has been made on the Motion To Dismiss.

2. The Plaintiff was not able to access the initial denial notice to appear by telephone through

 

 

 

MOTION TO STAY THE CASE MANAGEMENT CONFERENCE

 
olUlUCNUOUlUlCUCUCMOCUCUNSNCOC NN i OWS

o 2 A AW Bk wD wP = S

19

and correct. /

Case 3:19-cv-02247-WHA Document 48 Filed 07/30/19 Page 2 of 4

Pacer, and was unaware of the time it would take to receive the letter by mail, so the

Plaintiff took the initiative to file an appeal, assuming the first Motion To Appear By

Telephone may have been a bit vague in its request.

. The Plaintiff is aware that Dallas, TX is not on the East Coast and the Plaintiff is currently in

the state of Florida on a sailboat. Appearing in person would require paying dock fees at a
marina, a round trip ticket to San Francisco, hotel accommodations, travel expenses, and

food — placing the Plaintiff in a financial hardship.

 

. The Case is absolutely worth $1.6B, as the valuations in “l. Valley clearly demonstrate,

for platforms with similar features that are allowed the opportunity to reach their full
potential, and given the fact a patent filing is unique to the application in this case, however
the Plaintiff does not currently have the resources to attend r initial CMC in person, which

is why the Plaintiff filed in forma pauperis.

|
. Since the court declared it is not equipped to conduct the CMC by telephone and the

Plaintiff cannot appear in person for the initial conference, the Plaintiff motions the
Honorable Court to stay the CMC until after the Motion To Dismiss has been determined,
otherwise if the court decides to move forward with the CMC without the Plaintiff present,

the Plaintiff can confirm or object to the case outline proceeding the conference.

| declare (certify, verify or state) under penalty of perjury that the foregoing is true

 
 

/

Dated the 30th of July, 2019

 

 

 

 

MOTION TO STAY THE CASE MANAGEMENT CONFERENCE

t

 

 
|
Case 3:19-cv-02247-WHA Document 48 Filed 07/30/19 Page 3 of 4

 

Paul Joseph Sayre —Pro Se
11816 Inwood Rd #1083
Dallas, TX. 75244

646-820-6044

 

 

 

 

3 |
MOTION TO STAY THE CASE MANAGEMENT CONFERENCE

 
a

mo oOo NN DH AW FF WD NO —

Qo

II

 

Case 3:19-cv-02247-WHA Document 48 Filed 07/30/19 Page 4 of 4

4
MOTION TO STAY THE CASE MANAGEMEN

 

|
T CONFERENCE

 
